internal_revenue_service number release date index number ------------------- ------------------------- -------------------------- -------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc corp b03 plr-109568-11 date date legend parent sub sub sub sub sub sub sub sub sub ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- -- -------------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------- --------------------------------------------------- --------------------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------- plr-109568-11 sub sub dre1 dre dre dre dre dre -------------------------------------------------- -------------- ----------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------------------ ----------------------------------------------------------------------------------------------- ----------------------- --------------------------- -------------------------------------------- -------------------------------------------- state a ------------- country a ----------- country b ------------- business a ----------------------------------------------------------------------------------------------- ----------------------------------------- business b ------------------------------------------------------------------- business c ---------------------------------------------------------------------------- a b ---------------- ------------ year ------- dear ----------- this letter responds to your request dated date submitted by your authorized representative on behalf of parent and its affiliates for rulings on certain federal_income_tax consequences of a series of transactions collectively the completed and proposed transactions the information submitted in that request and subsequent correspondence is summarized below plr-109568-11 summary of facts parent is a publicly traded domestic_corporation incorporated in state a parent an accrual_method taxpayer is a holding_company and the common parent of a consolidated_group parent owns all of the issued and outstanding_stock of sub an entity incorporated in state a sub is engaged in business a it is anticipated that parent will sell sub prior to the distribution as defined below parent owns all of the issued and outstanding_stock of sub an entity incorporated in state a sub owns all of the issued and outstanding_stock of sub and sub which are both incorporated in state a sub is engaged in business b parent owns all of the issued and outstanding interests in dre a domestic entity disregarded as an entity separate from its owner for u s federal tax purposes dre owns all of the issued and outstanding_stock of sub an entity incorporated in state a sub is engaged in business c dre also owns all of the issued and outstanding interests of dre a domestic entity disregarded as an entity separate from its owner for u s federal tax purposes dre owns all of the issued and outstanding interests in dre a domestic entity disregarded as an entity separate from its owner for u s federal tax purposes parent also owns all of the issued and outstanding_stock of sub an entity incorporated in state a sub an entity incorporated in country a that is a controlled_foreign_corporation cfc within the meaning of sec_957 and sub an entity incorporated in country b that is a cfc within the meaning of sec_957 following the completed and proposed transactions it is anticipated that parent will continue to conduct business b through its subsidiaries and sub after its conversion from dre pursuant to step below will conduct business c through its subsidiaries before completion of the proposed transaction parent and sub or dre will enter into agreements that will govern the allocation of various items including tax benefits and liabilities economically attributable to taxable periods ending before or beginning before and ending on or after the date of the distribution and become fixed and ascertainable after that date in addition parent and sub or dre will enter into a customary transition services agreement pursuant to which the parent group and the sub group may provide various administrative and similar services to each other for transitional periods the two groups will compensate each other for any services so provided on an arm’s length basis including reimbursement of costs as appropriate plr-109568-11 parent and its affiliates propose to enter into the following transactions to separate business b and business c completed transaction dre elected to be treated as an association_taxable_as_a_corporation for u s federal tax purposes under sec_301_7701-3 dre following such election is referred to herein as sub this step of the transaction will be referred to as the sub incorporation proposed transaction parent will contribute all of the stock of sub and sub and any other assets associated with business c to dre and dre will assume from parent any liabilities associated with business c certain of the asset transfers or liability assumptions may occur after the conversion of dre to sub in step below sub will convert under state a law to a limited_liability_company will be treated as an entity disregarded as an entity separate from its owner for u s federal tax purposes and will be known thereafter as dre this step of the transaction will be referred to as liquidation sub will convert under state a law to a limited_liability_company will be treated as an entity disregarded as an entity separate from its owner for u s federal tax purposes and will be known thereafter as dre this step of the transaction will be referred to as liquidation dre will convert under state a law to a corporation and be known as sub sub will be an accrual_method taxpayer sub maintains a short-term intercompany account with parent as part of the proposed transaction parent will contribute the sub receivable to sub parent will contribute all of the stock of sub to sub in exchange for additional shares of sub stock immediately after which sub will convert under state a law to a limited_liability_company will be treated as an entity disregarded as an entity separate from its owner for u s federal tax purposes and will be known thereafter as dre this step of the transaction will be referred to as the sub reorganization sub will issue additional shares to parent in order for the total outstanding shares of sub to be equal to the number of shares to be distributed in the distribution plr-109568-11 sub will borrow approximately dollar_figurea to dollar_figureb from a third-party lender pursuant to a short term note the short-term debt and distribute the cash to parent parent will guarantee sub 10’s obligations under the short-term debt the guarantee in exchange for an arm’s length guarantee fee the asset transfers and liability assumptions that occur after the conversion of dre as described in step above step sec_5 and above and this step other than the guarantee fee will be referred to collectively as the contribution parent will distribute the stock of sub pro_rata to parent’s shareholders this step of the transaction will be referred to as the distribution parent will not distribute fractional shares of sub stock in the distribution but will transfer any such interest on behalf of the parent shareholders to a distribution agent the distribution agent will aggregate fractional shares of sub stock into whole shares and sell the whole shares on the open market at prevailing market prices the distribution agent will then distribute the aggregate cash proceeds net of brokerage fees and other costs pro_rata to each distributing shareholder who would otherwise have been entitled to receive a fractional share of sub stock in the distribution immediately after the closing of the distribution sub will refinance the short- term debt with a long-term third-party credit facility and the guarantee will expire parent will form a new corporation under state a law newco and newco will merge with and into parent with parent surviving as a result of the merger parent will change its name to sub parent will transfer the cash received from sub to its creditors in repayment of outstanding debt representations sub incorporation a b no stock_or_securities were issued for services rendered to or for the benefit of sub in connection with the sub incorporation no stock_or_securities were issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub that accrued on or after the beginning of the holding_period of parent for the debt plr-109568-11 c d e f g h i j k to the extent that any patents patent applications or technical know-how were transferred in the sub incorporation such items qualified as property within the meaning of sec_351 and parent transferred all substantial rights in such patents or patent applications within the meaning of sec_1235 to the extent that any copyrights were transferred in the sub incorporation all rights title and interests for each copyright in each medium of exploitation were transferred to sub to the extent that franchises trademarks or trade names were transferred in the sub incorporation parent did not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names none of the stock transferred in the sub incorporation was sec_306 stock within the meaning of sec_306 the transfer is not the result of the solicitation by a promoter broker or investment house parent did not retain any rights in the property transferred to sub the value of the stock received in exchange for accounts_receivable was equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis of the property transferred by parent to sub equaled or exceeded the sum of the liabilities assumed within the meaning of sec_357 by sub the total fair_market_value of the assets transferred to sub in the sub incorporation exceeded the sum of i the amount of any liabilities assumed within the meaning of sec_357 by sub in the exchange ii the amount of any liabilities owed to sub by parent that were discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by parent in the exchange the fair_market_value of the assets of sub exceeded the amount of its liabilities immediately after the sub incorporation l the liabilities of parent assumed within the meaning of sec_357 by sub were incurred in the ordinary course of business and were associated with the assets transferred plr-109568-11 m n o p q r s t u v w the aggregate fair_market_value of the property transferred by parent to sub equaled or exceeded parent’s aggregate adjusted_basis in such property no investment_tax_credit determined under sec_46 has been or will be claimed for any property that was transferred by parent to sub pursuant to the sub incorporation there is no indebtedness between sub and parent and there was no indebtedness created in favor of parent as a result of the sub incorporation except for parent’s contribution of sub to sub in step above there is no plan or intention on the part of parent to dispose_of any of the sub stock received in the sub incorporation there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock issued in the sub incorporation taking into account any issuance deemed or otherwise of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub received in the sub incorporation parent will be in control of sub within the meaning of sec_368 there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations sub will remain in existence and will retain and use the property transferred to it in a trade_or_business except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the sub incorporation all of which will be paid_by parent each of the parties to the sub incorporation will pay its own expenses if any incurred in connection with the sub incorporation sub is not an investment_company within the meaning of sec_351 and sec_1_351-1 parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock deemed received in the exchange is not to be used to satisfy the indebtedness of such debtor x sub will not be a personal_service_corporation within the meaning of sec_269a plr-109568-11 liquidation a b c d e f g h i sub on the date of the adoption of the plan of conversion of sub the sub conversion plan date and at all times until liquidation is completed will own percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the sub conversion plan date sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date no assets of sub have been or will be disposed of by either sub or sub except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the sub conversion plan date and iii dispositions pursuant to the proposed transaction the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale by sub of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub conversion plan date sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date plr-109568-11 j k sub is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed liquidation a b c d e f g parent on the date of adoption of the plan of conversion the sub conversion plan date and at all times until liquidation is completed will own percent of the single outstanding class of sub stock no shares of sub stock will have been redeemed during the three years preceding the sub conversion plan date sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date no assets of sub have been or will be disposed of by either sub or parent except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the sub conversion plan date and iii dispositions pursuant to the proposed transaction the liquidation of sub will not be preceded or followed by the reincorporation transfer or sale by parent of all or a part of the business_assets of sub to another corporation i that is the alter ego of sub and ii that directly or indirectly will be owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock of sub for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to the sub conversion plan date no assets of sub will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub conversion plan date sub will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-109568-11 h i j k the fair_market_value of the assets of sub will exceed its liabilities both at the sub conversion plan date and immediately prior to the effective time of liquidation there is no intercorporate debt existing between sub and parent and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the sub conversion plan date and a long-term note payable the basis and issue_price of which are the same from sub to parent arising in year in connection with parent’s acquisition of certain business b assets from a third party parent is not an organization that is exempt from u s federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to liquidation have been fully disclosed sub reorganization a b c d e the fair_market_value of the sub stock received by parent in the sub reorganization will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange sub will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by sub immediately prior to the sub reorganization for purposes of this representation amounts used by sub to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by sub immediately preceding the sub reorganization were included as assets of sub held immediately prior to the sub reorganization at least percent of the proprietary interest in sub will be exchanged for stock of sub and will be preserved within the meaning of sec_1_368-1 there is no plan or intention for sub or any person related as defined in sec_1_368-1 to sub to acquire or redeem any sub stock issued or deemed issued in the sub reorganization either directly or through any transaction agreement or other arrangement with any other person there is no plan or intention by parent to sell exchange or otherwise dispose_of any shares of sub stock except pursuant to the distribution plr-109568-11 f g h i j k l m n sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub reorganization except for dispositions made in the ordinary course of business the liabilities of sub assumed within the meaning of sec_357 by sub in the sub reorganization will have been incurred by sub in the ordinary course of its business and will be associated with the assets transferred following the sub reorganization sub will continue the historic_business of sub or use a significant portion of sub 3’s historic_business_assets in a business except for expenses that are solely and directly related within the meaning of rev_rul to the sub reorganization all of which will be paid_by parent each of the parties to the sub reorganization will pay its own expenses if any incurred in connection with the sub reorganization at the time of the sub reorganization no intercorporate indebtedness will exist between sub and sub that will have been issued acquired or settled at a discount no two parties to the sub reorganization are investment companies as defined in sec_368 and iv the total fair_market_value of the assets transferred to sub in the sub reorganization will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by sub in the exchange ii the amount of any liabilities owed to sub by sub that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than the stock permitted to be received under sec_361 without the recognition of gain received by sub in the exchange the fair_market_value of the assets of sub will exceed the amount of sub 10’s liabilities immediately after the sub reorganization sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 no property other than the shares of sub voting_stock will be issued by sub to sub as consideration with respect to the sub reorganization plr-109568-11 contribution and distribution a b c d e f g the total adjusted_basis of the assets transferred to sub by parent in the contribution will equal or exceed the sum of i any liabilities assumed within the meaning of sec_357 by sub and ii the total amount of money and the fair_market_value of any other_property within the meaning of sec_361 received by parent from sub and transferred to parent’s shareholders or creditors pursuant to the plan_of_reorganization the total fair_market_value of the assets transferred to sub in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by sub in the exchange ii the amount of any liabilities owed to sub by parent that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without recognition of gain received by parent in the exchange the fair_market_value of the assets of sub will exceed the amount of sub 10’s liabilities immediately after the contribution any liabilities assumed within the meaning of sec_357 by sub in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no investment_tax_credit determined under sec_46 has been or will be claimed for any property that will be transferred by parent to sub pursuant to the contribution no part of the consideration to be distributed by parent in the distribution will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of parent except for expenses that are solely and directly related within the meaning of rev_rul to the distribution all of which will be paid_by parent each of the parties to the distribution will pay its own expenses if any incurred in connection with the distribution the five years of financial information submitted on behalf of business b conducted by the parent separate_affiliated_group within the meaning of sec_355 parent sag is representative of the present business operations of business b conducted by the parent sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-109568-11 h i j k l m n the five years of financial information submitted on behalf of business c conducted by the parent sag is representative of the present business operations of business c conducted by the parent sag and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted neither business b nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution the parent sag has been the principal_owner of the goodwill and significant assets of business b the parent sag will be the principal_owner of the goodwill and significant assets of business b following the distribution neither business c nor control of an entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution the parent sag has been the principal_owner of the goodwill and significant assets of business c the sub sag will be the principal_owner of the goodwill and significant assets of business c following the distribution following the proposed transaction the parent sag will continue the active_conduct of business b independently and with its separate employees following the proposed transaction the sub sag will continue the active_conduct of business c independently and with its separate employees the distribution is not being used principally as a device for the distribution of the earnings_and_profits of parent or sub or both the distribution is being carried out to enable i parent and sub each to adopt a capital structure appropriate to its business to facilitate growth and acquisitions ii the separate management teams and boards of directors of parent and sub to focus on the unique needs of the particular business thereby enabling more effective decision-making and iii parent and sub each to use its stock for incentive compensation to recruit and retain key employees the distribution is motivated in whole or substantial part by one or more of these corporate business purposes o no intercorporate indebtedness will exist between parent and sub at the time of or subsequent to the distribution other than indebtedness that might plr-109568-11 arise in connection with the parent group’s and the sub group’s continued dealings with each other through shared services and similar agreements payments made in connection with all continuing transactions if any between parent and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in either parent or sub including any predecessor or successor of parent or sub immediately after the transaction taking into account sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of parent or sub who did not hold such an interest immediately before the distribution or ii neither parent nor sub will be a disqualified_investment_corporation within the meaning of sec_355 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further parent’s excess_loss_account if any with p q r s t u v plr-109568-11 w x y z respect to its shares of sub stock or any direct or indirect subsidiaries of sub will be included in income immediately before the distribution there are no continuing planned or intended transactions between parent and sub following the proposed transaction either directly or indirectly other than agreements that will govern the allocation of various items including tax benefits and liabilities and services to be provided for a short-term period pursuant to a customary transition services agreement payments made in connection with all continuing transactions if any between parent and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the receipt by parent shareholders of cash in lieu of fractional shares of sub stock resulting from the open market sale of the fractional shares has been arranged solely for the purpose of avoiding the expense and inconvenience to parent and sub of issuing fractional shares and does not represent separately bargained-for consideration it is intended that the total cash consideration received by the shareholders of parent from the open market sale of their fractional shares will not exceed one percent of the total consideration that will be distributed in the distribution it is also intended that no parent shareholder will receive cash in an amount equal to or greater than the value of one full share of sub common_stock the amount of parent debt to be paid_by parent with cash received from sub in step above will not exceed the weighted quarterly average of the parent debt owed to third parties for the 12-month_period ending on the close of business on the last full business_day before the date on which the parent board_of directors initially discussed the potential separation of sub from parent rulings sub incorporation for u s federal_income_tax purposes the sub incorporation will be treated as if parent contributed all of the assets and liabilities of dre to sub in exchange for stock of sub parent will not recognize any gain_or_loss on the sub incorporation sec_351 and sec_357 sub will not recognize any gain_or_loss on the deemed receipt of assets in exchange for its stock in the sub incorporation sec_1032 plr-109568-11 the basis of each asset deemed received by sub will be the same as the basis of such asset in the hands of parent immediately prior to the sub incorporation sec_362 the basis of the stock deemed received by parent in the sub incorporation will be the same as the basis of the assets deemed transferred by parent to sub decreased by the sum of liabilities assumed by sub sec_358 and d parent’s holding_period in the sub stock deemed received in the sub incorporation will include the holding_period of the sub assets deemed transferred in exchange therefor provided that such assets are held by parent as capital assets on the date of the transfer sec_1223 sub 9’s holding_period in each asset deemed received in the sub incorporation will include the period during which parent held such asset sec_1223 liquidation for u s federal_income_tax purposes liquidation will be treated as if sub distributed all of its assets and liabilities to sub in complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by sub on the deemed receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the deemed_distribution of its assets and liabilities to sub in liquidation sec_337 sub 2’s basis in each asset deemed received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 sub 2’s holding_period in each asset deemed received from sub in liquidation will include the period during which such asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 6’s earnings_and_profits are reflected in sub 2’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of plr-109568-11 liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 liquidation for u s federal_income_tax purposes liquidation will be treated as if sub distributed all of its assets and liabilities to parent in complete_liquidation of sub under sec_332 no gain_or_loss will be recognized by parent on the deemed receipt of all of the assets and assumption of the liabilities of sub in liquidation sec_332 no gain_or_loss will be recognized by sub on the deemed_distribution of its assets and liabilities to parent in liquidation sec_337 parent’s basis in each asset deemed received from sub in liquidation will equal the basis of such asset in the hands of sub immediately before liquidation sec_334 parent’s holding_period in each asset deemed received from sub in liquidation will include the period during which such asset was held by sub sec_1223 parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 2’s earnings_and_profits are reflected in parent’s earnings_and_profits parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of liquidation sec_381 sub reorganization for u s federal_income_tax purposes the transfer by parent of all of the stock of sub to sub in exchange for sub stock followed by sub 3’s conversion to dre ie the sub reorganization will be treated as the transfer by sub of all of its assets to sub in exchange for sub stock and the assumption_of_liabilities followed by sub 3’s deemed_distribution of sub stock to parent in complete_liquidation of sub plr-109568-11 the sub reorganization will qualify as a reorganization under sec_368 sub and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by sub on the deemed transfer of all of its assets to sub in exchange for sub stock and sub 10’s deemed assumption of sub 3’s liabilities in the sub reorganization sec_357 and sec_361 no gain_or_loss will be recognized by sub on its deemed receipt of all of sub 3’s assets in exchange for sub stock and sub 10’s deemed assumption of sub 3’s liabilities in the sub reorganization sec_1032 no gain_or_loss will be recognized by sub on its deemed_distribution of the sub stock received in the sub reorganization sec_361 the basis of each asset deemed received by sub in the sub reorganization will equal the basis of such asset in the hands of sub immediately before the sub reorganization sec_362 the holding_period of each asset deemed received by sub in the sub reorganization will include the period during which sub held such asset sec_1223 no gain_or_loss will be recognized by parent on the exchange of its sub stock for sub stock in the sub reorganization sec_354 the basis of the sub stock received by parent will be the same as the basis of the sub stock surrendered in exchange therefor sec_358 the holding_period of the sub stock received by parent in the sub reorganization will include the holding_period of the sub stock surrendered in exchange therefor sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in big_number and and the regulations thereunder sec_381 and sec_1_381_a_-1 sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub reorganization sec_381 and sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of the sub reorganization sec_381 plr-109568-11 contribution and distribution the guarantee fee to be paid_by sub to parent as described in step above is not considered a part of the contribution or distribution and any income_or_deduction pursuant to the guarantee fee will be taken into account under general income_tax principles the contribution followed by the distribution will be a reorganization under sec_368 parent and sub each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by parent on the contribution sec_357 and sec_361 and b no gain_or_loss will be recognized by sub on the contribution sec_1032 the basis of each asset received or deemed received by sub in the contribution will equal the basis of such asset in the hands of parent immediately before the contribution sec_362 the holding_period of each asset received or deemed received by sub in the contribution will include the period during which parent held such asset sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of parent on their receipt of sub shares in the distribution sec_355 no gain_or_loss will be recognized by parent as a result of the distribution sec_361 the aggregate basis of the parent shares and the sub shares in the hands of the shareholders of parent after the distribution will be the same as the basis of the parent shares in the hands of the shareholders of parent immediately before the distribution sec_358 and sec_1_358-1 such basis will be allocated between the parent shares and the sub shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the sub shares received by the shareholders of parent in the distribution will include the holding_period of the parent shares with respect to which the distribution will be made provided that such parent shares are held as capital assets on the date of the distribution sec_1223 plr-109568-11 the receipt by parent shareholders of cash in lieu of fractional shares of sub stock will be treated for u s federal_income_tax purposes as if the fractional shares had been distributed to the parent shareholders as part of the distribution and then had been disposed of by such shareholders for the amount of such cash in a sale_or_exchange the gain_or_loss if any determined using the basis allocated to the fractional shares in contribution and distribution ruling and the holding_period attributed to the fractional shares in contribution and distribution ruling will be treated as a capital_gain or loss provided the fractional share would be a capital_asset in the hands of the selling shareholder sec_1001 as provided in sec_312 proper allocation of earnings_and_profits between parent and sub will be made under sec_1_312-10 and sec_1_1502-33 payments made by parent to sub or vice versa that i have arisen or will arise for a taxable_period ending on or before the distribution or for the taxable_period beginning before and ending after the distribution and ii will not have become fixed and ascertainable until after the distribution will be treated as if occurring immediately before the distribution see 344_us_6 revrul_83_73 c b caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion regarding i whether the distribution satisfies the business_purpose requirements of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of parent sub or both see sec_355 and sec_1_355-2 iii whether the transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in parent or sub see sec_355 and sec_1_355-7 and iv the u s federal tax consequences of step of the proposed transaction plr-109568-11 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
